Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 7 is objected to because of the following informalities:  the claim recites “steps comprises” in line 3 which is a typo of --steps comprise--.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the claim recites “Pr10oviding” which is a typo of –providing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 4, the claim recites “the etching stop layer”, “the planarization layer” and “the second source/drain layer” in lines 2-4 however the claim or claim 2 on which it depends do not provide antecedent basis for these limitations and it is unclear whether they are meant to require the limitations of claim 3 or they simply require any layers consistent with these layers for the purpose of examination the claim will be interpreted to mean --an etching stop layer--, --a planarization layer-- and --a second source/drain layer--.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhang et. Al. (US 10644041 B1 hereinafter Zhang).

Regarding claim 1, Zhang teaches in Figs. 4a-4f with associated text an array substrate, comprising a first active layer 3 and a second active layer 11, wherein a material of the first active layer 

Regarding claim 2, Zhang teaches a first insulating layer 4 disposed on the first active layer; 
a first gate layer 5 disposed on the first insulating layer, wherein a part of the first gate layer corresponds to the first active layer (Fig. 4F); 
a dielectric layer 6 disposed on the first insulating layer and the first gate layer (Fig. 4F); 
a first source/drain layer 7 disposed on the dielectric layer and connected opposite ends of the first active layer passing through the dielectric layer and the first insulating layer (Fig. 4K, (column 5, lines 61-65); and 
a second insulating layer 8 disposed on the dielectric layer and the first source/drain layer, wherein the second active layer is disposed on a surface of the second insulating layer opposite to another surface of the second insulating layer facing the dielectric layer (Fig. 4F).  

Regarding claim 5, Zhang teaches a substrate layer 2 disposed on a surface of the first active layer opposite to another surface of the first active layer facing the second active layer (Fig. 4f).  

Regarding claim 6, Zhang teaches in Figs. 4a-4f with associated text a method of manufacturing an array substrate, comprising steps of: providing a substrate layer (1 and 2) (Fig. 4a); 
providing a first active layer 3 on the substrate layer (Fig. 4a); and 
providing a second active layer 11, wherein the first active layer and the second active layer are disposed at different layers and horizontally staggered (Fig. 4c); 
wherein a material of the first active layer comprises low temperature poly-silicon (column 4, lines 63-64), a material of the second active layer comprises an oxide semiconductor (column 5, lines 10-3).  

Regarding claim 7, Zhang teaches steps between the step of providing the first active layer and the step of providing the second active layer, wherein the steps comprise: 

providing a dielectric layer 6 on the first gate layer and the first insulating layer (Fig. 4a); 
providing a first source/drain layer 7 and a second gate layer 20 on the dielectric layer (Fig. 4a) (column 5, lines 61-65); and 
providing a second insulating layer 8 on the first source/drain layer, the second gate layer, and the dielectric layer (Fig. 4b).  

Regarding claim 8, Zhang teaches steps of: providing an etching stop layer (10, 12 and 13) on the second active layer and the second insulating layer; 
providing a second source/drain layer 10 and a touch tracing layer 17 on the etching stop layer (10 and 17 are on opposite side of the etch stop layer) (Fig. 4e); and 
providing a planarization layer 15 on the second source/drain layer, the touch tracing layer, and the etching stop layer (Fig. 4e).  

Regarding claim 9, Zhang teaches providing a common electrode layer 18 on the planarization layer; 
providing a passivation layer 16 on the common electrode layer; and 
providing a pixel electrode layer 19 on the passivation layer.  

Regarding claim 10, Zhang teaches a display device, comprising the array substrate according to claim 1 (column 10, lines 20-25).

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Li et. Al. (US 20190027511 A1 hereinafter Li).

Regarding claim 1, Li teaches in Figs. 1 and 4-8 with associated text an array substrate, comprising a first active layer 111 and a second active layer 123, wherein a material of the first active 

Regarding claim 2, Li teaches a first insulating layer 112 disposed on the first active layer; 
a first gate layer 113 disposed on the first insulating layer, wherein a part of the first gate layer corresponds to the first active layer (Fig. 1, paragraph [0048]); 
a dielectric layer 114 disposed on the first insulating layer and the first gate layer (Fig. 1, paragraph [0048]); 
a first source/drain layer disposed on the dielectric layer and connected opposite ends of the first active layer passing through the dielectric layer and the first insulating layer (Fig. 1, paragraph [0048]); and 
a second insulating layer 122 disposed on the dielectric layer and the first source/drain layer, wherein the second active layer is disposed on a surface of the second insulating layer opposite to another surface of the second insulating layer facing the dielectric layer (Fig. 1, paragraph [0053]).  

Regarding claim 5, Li teaches a substrate layer 101 disposed on a surface of the first active layer opposite to another surface of the first active layer facing the second active layer (Fig. 1).  

Regarding claim 6, Li teaches in Figs. 1 and 4-8 with associated text a method of manufacturing an array substrate, comprising steps of: providing a substrate layer 101; providing a first active layer 111 on the substrate layer (Fig. 4, paragraph [0049]); and 
providing a second active layer 123, wherein the first active layer and the second active layer are disposed at different layers and horizontally staggered (Fig. 1, paragraph [0054]); wherein a material of the first active layer comprises low temperature poly-silicon (paragraph [0049]), a material of the second active layer comprises an oxide semiconductor (paragraph [0054]).  

Regarding claim 7, Li teaches steps between the step of providing the first active layer and the step of providing the second active layer, wherein the steps comprise: 
providing a first insulating layer 112 on the first active layer and the substrate providing a first gate layer 113 on the first insulating layer; 
providing a dielectric layer 114 on the first gate layer and the first insulating layer (Fig. 4, paragraph [0070]); 
providing a first source/drain layer (102) and a second gate layer 121 on the dielectric layer (Fig. 5, paragraph [0071]); and 
providing a second insulating layer 122 on the first source/drain layer, the second gate layer, and the dielectric layer (Fig. 6, paragraph [0071]).  

Regarding claim 10, Li teaches a display device, comprising the array substrate according to claim 1 (paragraph [0087]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 2 above and further in view of Li.

Regarding claim 3, Zhang teaches the array substrate according to claim 2, further comprising: 
a second gate layer 20 disposed at a same layer with the first source/drain layer, and disposed corresponding to the second active layer, wherein the second gate layer is connected to another part of the first gate layer 21 (Fig. 4f); 
an etching stop layer 12 disposed on the second active layer and the second insulating layer (Fig. 4F); 
a second source/drain layer 10 disposed on the etching stop layer and connected to opposite ends of the second active layer, wherein an end of part of the second source/drain layer 125 is connected to the second active layer, and another end of part of the second source/drain layer is connected to the first source/drain layer (Fig. 4f); and 
a planarization layer 15 disposed on the second source/drain layer and the etching stop layer (Fig. 4f).  
	Zhang does not specify the second source/drain layer is passing through the etching stop layer.
	Li discloses in Fig. 8 with associated text a second source/drain layer 125 similar to that of Zhang that is passing through an etching stop layer 124.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a source drain layer similar to that of Li for the source/drain layer of Zhang because according to Li because according to the source 125 and the drain 126 of the second transistor are also electrically connected to two ends of the second active layer 123 via two through holes, respectively (paragraph [0053]) so that such an arrangement is suitable for a source/drain layer in the device of Zhang.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 2 above and further in view of Zhang (US 20210358977 A1 hereinafter Zhang977).

Regarding claim 4, Zhang teaches the array substrate according to claim 2, further comprising: 
a touch tracing layer 17 disposed between an etching stop layer 12 and a planarization layer 15; 
a common electrode layer 18 disposed on the planarization layer and connected to the touch tracing layer passing through the planarization layer (Fig. 4f); 
a passivation layer 16 disposed on a surface of the common electrode layer opposite to another surface of the common electrode layer facing the planarization layer (Fig. 4f); and 
a pixel electrode layer 19 disposed on the common electrode layer and connected to a second source/drain layer 10 passing through the passivation layer and the common electrode layer (Fig. 4f).  
	Zhang does not specify the touch tracing layer is disposed at a same layer with a second source/drain layer however Zhang teaches in Fig. 2e it may be disposed at a different layer.
	Zhang977 teaches in Fig. 4(a) with associated text a touch tracing layer 60 similar to that of Zhang disposed at a same layer with a second source/drain layer (103 and 102).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a touch tracing layer arranged similarly to that of Zhang977 for touch tracing layer of Zhang because according to Zhang977 the touch signal line 60 is formed in the same layer and of the same material as the first source 103 and the first drain 104. Therefore, the touch signal line 60 may be formed while forming the first source 103 and the first drain 104, thereby simplifying the manufacturing process of the array substrate (paragraph [0066]) so that forming such an arrangement would be a an alternative way to  simplifying the manufacturing process in making the device of Zhang.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897